Citation Nr: 0111404	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for minor joint pain as 
due to an undiagnosed illness.

3.  Entitlement to service connection for spot on the lung.

4.  Entitlement to service connection for stomach disorder as 
due to an undiagnosed illness.

5.  Entitlement to service connection for headaches and 
memory loss as due to an undiagnosed illness.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from September 1989 to 
April 1994.  The veteran served in the Persian Gulf from 
January 8, 1991 to May 7, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Montgomery, Alabama, 
regional office (RO) of the Department of Veterans' Affairs 
(VA).  A videoconference hearing was held before the 
undersigned member of the Board in Washington, D.C., in 
February 2001.  During this hearing the veteran indicated 
that he has been variously diagnosed with PTSD as well as 
schizophrenia.  Therefore, the issue of entitlement to 
service connection for PTSD is more properly phrased as set 
forth on the title page of this Remand.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In West v. Brown, 7 Vet.App. 70 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The veteran's military administrative records reflect that he 
was a combat signaler.  During a VA examination in May 1995 
the veteran reported his stressors as handling dead bodies, 
seeing tanks explode and being near burning oil wells during 
the Gulf war.  In an August 1995 statement the veteran that 
we were engaged in a short battle with the enemy and he was 
scared and unable to sleep.  In response to a request by the 
RO, United States Armed Services Center for Research of Unit 
Records (USASCRUR), furnished documents from the 2nd Armored 
Division (Forward) the higher headquarters of the veteran's 
unit, the 4th Battalion, 3rd Field Artillery.  These records 
reflect that the 2AD (Forward) engaged the enemy from 
February 24, 1991 until the cease-fire on February 28, 1991.  
This unit sustained causalities and inflicted casualties on 
the enemy.  There were many oil well fires in the area.  
Based on this evidence the Board finds that the veteran's 
stressors are verified.  

The Board also notes that at the time of the separation 
examination the veteran reported a history of depression or 
excessive worry.  It was reported he was depressed over his 
situation.  He reported dyspepsia with gas.

A May 1995 VA examination diagnosed the veteran with PTSD 
delayed type gulf war with schizoaffective and paranoid 
features, profound.  The veteran was most recently examined 
in a March 2000 VA examination where the examiner noted that 
he could not verify a PTSD diagnosis.  The examiner indicated 
that the examination was not for PTSD and the claims file was 
unavailable.  The diagnosis was schizophrenia, paranoid type, 
in partial remission.  With regard to the other disorders in 
issue, a general medical examination was conducted in 
February 2000.  The Board is of the opinion that specialized 
VA examinations are warranted in this case.

This claim is accordingly REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the 
disabilities in issue since his release 
from active duty which have not been 
previously submitted.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The RO should request the VA medical 
facility in Tuskegee, Alabama, to furnish 
copies of all medical records from 
February 2000 to the present. 

4.  A VA examination should be conducted 
by an orthopedist to determine if the 
reported pain involving his joints is due 
to undiagnosed illness, as secondary to 
Persian Gulf War service.  It is 
requested that the examiner obtain a 
detailed history from the veteran to 
include identification of all joints 
involved in his claim.  All indicated 
tests should be conducted.  The claims 
folder and a copy of this Remand should 
be furnished to the examiner for review 
in conjunction with the examination.  The 
examiner is requested to indicate in the 
report that the claims folder was 
reviewed.

Following the examination and in 
conjunction with a review of the claims 
folder, the examiner should provide an 
opinion as to whether or not there are 
any clinical, objective indications of 
the claimed symptoms, and if yes, whether 
the symptoms are chronic.  For each and 
every symptoms reported by the veteran, 
the examiner should provide an opinion as 
to whether the symptom is attributable to 
a "known" clinical diagnosis, in light of 
the medical history and examination 
findings.  If so, the examiner should 
identify the diagnosed disorder and 
explain the basis for the diagnosis.  If 
the symptom is not due to a known 
diagnosis the examiner should so specify.  
A complete rational for any opinions 
expressed should be included in the 
examination report.

5.  The RO should schedule the veteran 
for VA examination by a neurologist to 
determine if the reported headaches and 
memory loss are due to undiagnosed 
illnesses, as secondary to Persian Gulf 
War service.

The examiner must be furnished the claims 
folder and a copy of this Remand to 
review prior to the examination.  The 
examiner is requested to indicate in the 
report that the claims folder was 
reviewed.  All indicated tests should be 
conducted.  The examiner should provide 
an opinion as to whether or not the 
headaches and memory loss, if present, 
are chronic.  If yes, whether the 
headaches and memory loss are 
attributable to a "known" clinical 
diagnosis in light of the medical history 
and examination findings.  If so, the 
examiner should identify the diagnosed 
disorders and explain the basis for the 
diagnosis.  If the headaches and memory 
loss are not due to a known diagnosis the 
examiner should so specify.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

6.  VA examinations should be performed 
by a psychiatrist and a psychologist in 
order to determine the nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiners that only the 
stressors which have been verified by the 
Board and the RO may be used as a basis 
for a diagnosis of PTSD.  The examiners 
should be informed that the stressors 
reported by the veteran have been 
verified.

If the diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD, and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors.  If psychiatric 
disorders, other than PTSD are diagnosed, 
it is requested that the psychiatrist 
render an opinion as to whether it is as 
likely as not that any psychiatric 
disorder is related to the veteran's 
period of active duty service.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.

7.  The RO should schedule the veteran 
for a VA examination by a specialist in 
gastrointestinal disorders in order to 
determine if the gastrointestinal 
complaints and symptoms are due to 
undiagnosed illnesses, as secondary to 
Persian Gulf War service.  

The examiner should be requested to 
provide an opinion as to whether or not 
there are any clinical, objective 
indications of the reported symptoms.  If 
such objective evidence is present, the 
examiner should provide an opinion as to 
whether the symptoms are attributable to 
a "known" clinical diagnosis, in light of 
the medical history and examination 
findings.  If the symptoms are 
attributable to a "known" clinical 
diagnosis, the examiner should identify 
the diagnosed disorder and render an 
opinion as to whether it is as likely as 
not that the diagnosed disorder is 
related to service. If the symptoms are 
not due to a known diagnosis the examiner 
should so specify.

All indicated special studies deemed 
necessary should be should be 
accomplished.  The claims folder and a 
copy of this Remand are to be furnished 
to the examiner in conjunction with the 
examination.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

8.  Thereafter, the RO should 
readjudicate this claim, to include 
service connection for a psychiatric 
disorder.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




